Citation Nr: 0502855	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral tympanic 
membrane perforation, previously claimed as scarred, painful, 
and/or perforated eardrums.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for Meniere's disease 
and labyrinthitis, previously claimed as loss of balance 
and/or vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case arises from a February 2002 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, determined that new and material evidence was not 
submitted to reopen a previously denied claim of entitlement 
to service connection for the four disorders claimed, as well 
as for varicose veins.  The veteran perfected an appeal to 
the Board of Veterans' Appeals (Board) as to the four issues 
noted above.  

In December 2003, the Board granted the veteran's motion to 
advance his claim on the Board's docket.  In January 2004, 
the Board determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for bilateral scarred eardrums, bilateral hearing 
loss and tinnitus, and loss of balance, but also that further 
evidentiary development in the form of a VA compensation and 
pension (C&P) medical examination was warranted.  The RO 
denied the reopened service connection claim after completing 
the Board's remand directives (see August 2004 Supplemental 
Statement of the Case (SSOC)), and the claim is again before 
the Board for appellate review.     


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing scarred tympanic 
membranes, bilaterally.  

2.  There is no competent medical evidence indicating that 
pre-existing bilateral scarred tympanic membranes increased 
in disability or became aggravated during service.      

3.  There is no lay or medical evidence that the veteran had 
noise exposure in service.

4.  There is no competent, persuasive medical evidence 
establishing any etiological relationship between bilateral 
scarred eardrums, sensorineural hearing loss, tinnitus, 
vertigo, loss of balance, Meniere's disease, or labyrinthitis 
and active service.  

5.  There is no competent, persuasive medical evidence of 
manifestation of hearing loss, tinnitus, vertigo, loss of 
balance, Meniere's disease, or labyrinthitis to a compensable 
degree within one year after discharge from service.   


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral tympanic membrane 
perforation did not undergo aggravation or increase in 
disability during active service.  38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 (2004); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

2.  Bilateral sensorineural hearing loss was not incurred in, 
or aggravated by, active service.  Nor can it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service.  Nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

4.  Meniere's disease and labyrinthitis (also previously 
claimed as vertigo and loss of balance) were not incurred in, 
or aggravated by, active service.  Nor can it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations Governing Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be permitted for various organic 
diseases of the nervous system on a presumptive basis as 
evidence warrants - diagnosis and manifestation thereof to a 
compensable degree within one year following discharge from 
active service.  Sensorineural hearing loss and tinnitus are 
deemed to be included in this category of diseases.  
38 C.F.R. §§ 3.307, 3.309 (2004).

Regulations at 38 C.F.R. § 3.385 (2004) provide that 
sensorineural hearing impairment would be deemed a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test (controlled speech discrimination test) 
are less than 94 percent. Hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).


The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The laws further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

II.  Evidence 

The Board first acknowledges the veteran's numerous written 
statements submitted in support of his claim.  In essence, 
the veteran stated that, upon induction, he had a pre-
existing perforated drum in the left ear; his right eardrum 
became perforated during service, resulting in an infection; 
upon discharge, both eardrums were noted to have been 
perforated; and that he has had ear-related problems since 
then, including loss of balance.  See May 2003 statement; 
February 2003 RO hearing transcript pp. 1, 3, 4; and April 
1992 RO hearing transcript, p. 2.     

Also of record are several layperson statements from the 
veteran's friends who reportedly have known the veteran for 
many years.  In sum, the authors of these statements 
indicated that they knew the veteran to have been in sound 
health before active service, but that he had ear-related 
problems after returning from service.  It is noted that none 
of these individuals reported having served on active duty 
with the veteran and therefore could not have relevant first 
hand knowledge (such as by witnessing the purported rupture 
of the right ear drum in service).   
  
Turning to the medical evidence of record, the veteran's 
October 1942 service entrance medical examination states 
"scarred drum, bilateral, N.D.," indicating that the 
veteran entered active duty with pre-existing bilateral 
scarred eardrums that apparently were deemed not to be 
disabling at the time of enlistment.  Between April 1943 and 
May 1943, the veteran was seen several times for earache and 
bilateral otitis media (apparently particularly problematic 
in the right ear, as noted by indications that it is 
"acute" and "supprative").  Drainage, apparently from the 
right ear, is also documented during this time period.  An 
April 1943 record states: "Ears - both tympanic inflamed and 
bulging - cannot be sure if pus is present," and notes right 
and left ear hearing acuity as "12/20" and "18/20," 
respectively.  A May 1943 record specifically states that the 
veteran has a perforated right ear drum, and apparently with 
some diminished hearing acuity noted in the right ear ("R 
18/20, L 20/20").  A November 1943 record specifically 
notes: "Ears - Healed perforations both drums."  The 
veteran's separation medical examination report, dated in 
December 1945, indicates that the veteran has "Perforated 
ear drums - 6 months hospital - [19]43."  This examination 
report also states: "Healed perforation bilateral[l] - 
opaque drum."  

There is a substantial temporal gap between the service 
medical records and subsequent relevant records - recent VA 
and private medical records dated from the early 1990s 
forward document numerous complaints of ringing and buzzing 
in the ears, ear pain, increasingly impaired sensorineural 
hearing loss, dizziness, instability, loss of balance, and 
tenderness in the ears.  The veteran reportedly was fitted 
with hearing aids within the last several years at a VA 
facility.  Recent private medical records include references 
to an impression of cerumen impaction in the ears, bilateral 
tympanosclerosis, bilateral tympanic membrane perforation, 
and tinnitus.        

On the issue of causation, the record includes two April 2002 
opinion letters from private doctors (Dr. D.S.B., an "ear, 
nose, and throat" specialist, and Dr. J.W.C., D.O.) and a 
July 2004 VA compensation and pension (C&P) examination 
report.  Dr. D.S.B., who reportedly has seen the veteran 
since 1997 for tinnitus, vertigo, and otalgia, and has 
reviewed copies of service medical records provided by the 
veteran, opined that the veteran's bilateral tympanosclerosis 
and old tympanic membrane perforations with monomeric 
membranes "can definitely be traced back to his past medical 
history of recurrent middle ear infections since his days in 
the military" and that "complaints of tinnitus, although 
mostly sensorineural, may also be related to his middle ear 
problems."   

Dr. J.W.C. notes that the veteran reportedly has had a 
perforated left ear drum since the age of three.  This doctor 
said: "I feel that [the veteran] has chronic vertigo, mild 
imbalance. . . bilateral TM [tympanic membrane] perforation 
scars . . .  In my opinion, these infirmities are a direct 
result and caused from his Induction and Service in the Armed 
Forces."  

The July 2004 VA C&P examination report (completed by two VA 
specialists holding Au.D. degrees) provides that the veteran 
reportedly has had middle ear problems "his entire life and 
shortly after entering the service" and that he specifically 
denied having had noise exposure in service.  The veteran was 
diagnosed with bilateral sensorineural hearing loss, tympanic 
membrane scarring, and perforations.  One examiner 
specifically stated that the hearing loss and tympanic 
membrane scarring are not likely to be related to service 
given pre-existing eustachian tube dysfunction and lack of 
noise exposure during service.  The other examiner diagnosed 
the veteran with moderately severe to severe sensorineural 
hearing loss bilaterally, which, given the lack of evidence 
of noise exposure in service, was determined not likely to be 
related to service.    

III.  Analysis

As an initial matter, while the Board acknowledges the 
veteran's belief that his ear problems and loss of balance 
are all caused by a perforated right ear drum in service 
and/or aggravation therein of pre-existing left ear drum, the 
key issue in this service connection claim is etiology, or 
medical causation.  Medical diagnosis and causation involve 
questions that are beyond the range of common layperson 
experience and knowledge and require the special knowledge 
and experience of a medical professional training to diagnose 
and opine as to causation.  Lay evidence in the form of the 
veteran's complaints or layperson statements may establish 
symptomatology over time or even the occurrence of some 
injury during active duty, but is not competent to prove 
causation.  Because neither the veteran nor laypersons who 
submitted written statements are physicians, they are not 
competent to make a determination that current ear disorders 
and loss of balance were caused by some event in service, or 
that some pre-existing ear disorder was aggravated during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Perforated Eardrums

The veteran's service entrance medical examination report 
clearly notes the presence of bilateral scarred eardrums 
before he began active duty.  Consequently, the presumption 
of soundness does not attach to the bilateral scarring that 
was specifically noted upon entry into active service.  
Therefore, 38 U.S.C.A. § 1153 applies and the burden falls 
upon the veteran to establish aggravation of this pre-
existing condition.  In this connection, the Board recognizes 
that the veteran consistently has insisted that he had a pre-
existing perforated left eardrum, but that the right one 
became perforated during service.  The service medical 
records do document particularly problematic and symptomatic 
right ear problems during service, and perhaps the veteran's 
current contention as to perforation of the right eardrum in 
service is intended to mean that such right ear problems 
noted in service are indicative of perforation of the right 
ear drum during service.  Nonetheless, given that the service 
entrance examination report is contemporaneous documentation 
of a clinical finding of bilateral scarred eardrums based 
upon a doctor's physical examination, the Board finds that 
there is clear and unmistakable evidence of bilateral 
scarring upon commencement of active duty.    

With no presumption of soundness in effect for bilateral 
scarred eardrums, the crux of the case is whether the 
evidence shows aggravation of the problem during service.  
Again, under 38 U.S.C.A. § 1153, this burden lies with the 
veteran, not with VA.  If the veteran shows aggravation, then 
VA may then rebut with evidence showing that aggravation is 
due to the natural progress of the disease.  See Wagner, 
supra.  The service medical records indicate that the eardrum 
problem became symptomatic in service, particularly with 
respect to the right ear, to include inflammation and 
drainage.  A few months before service, the symptoms 
apparently subsided, as a November 1943 record specifically 
notes: "Ears - Healed perforations both drums."  Even in 
December 1945, shortly before the actual date of separation, 
it was noted, after an examination, that both drums had 
healed and were "opaque."  Given the evidence that the 
symptoms of scarred eardrums had subsided and apparently had 
resolved themselves before separation, the Board finds that 
the evidence does not show pathological changes of the pre-
existing eardrum problem or that the problem increased before 
separation.  Again, at this stage, the burden of showing 
aggravation belongs to the veteran.  

The Board acknowledges that Drs. D.S.B. and J.W.C. have 
submitted favorable opinions on etiology.  These opinions are 
of limited persuasive value.  Dr. D.S.B. states in his 
opinion report that tympanic membrane problems "can 
definitely be traced back to his past medical history of 
recurrent middle ear infections since in the military."  
This statement is conclusory, as it does not adequately 
explain the bases or rationale for the opinion.  Moreover, 
the opinion reportedly was prepared at the veteran's request 
specifically to support this claim, based upon history given 
by the veteran and upon copies of medical records supplied by 
the veteran. It is not clear that the doctor had reviewed all 
of the relevant history, including all service medical 
records.  The Board notes, in particular, that there is no 
mention of the fact that, at separation, the eardrums were 
noted to have healed.  Dr. J.W.C.'s opinion is even less 
persuasive, as it summarily concludes that tympanic membrane 
problems are directly attributable to service without any 
explanation as to why he believes so.  Further, the VA C&P 
examination report basically concluded that there is no 
connection between service and scarred eardrums given pre-
existing Eustachian/middle ear problems.    

Thus, the Board concludes that the preponderance of the 
evidence does not show aggravation of the pre-existing 
scarred eardrums took during active duty.    

Hearing Loss and Tinnitus

As for sensorineural hearing loss and tinnitus (previously 
claimed as vertigo and loss of balance), there is no evidence 
at all - lay or medical - that the veteran had noise exposure 
in service.  In this connection, the Board closely evaluated 
the veteran's service personnel and medical records for 
information that may be pertinent to this analysis, as they 
indicate that among the veteran's military occupational 
duties was as an aircraft communication equipment mechanic, 
which could have placed the veteran in close proximity to 
noises.  However, the veteran specifically denied at the 
recent C&P examination that he had noise exposure, and said 
he never was assigned firearms, and no service medical or 
personnel record indicates that he did in fact have noise 
exposure.
  
The service medical records, at best, suggest that some 
diminished hearing ability was noted during service, 
particularly in the right ear.  However, they also indicate 
that this may have been a temporary or intermittent symptom 
of inflamed tympanic membrane with blockage due to drainage 
(see separation medical records documenting healed ear drums 
and discussion above), not that sensorineural hearing loss 
itself first had its onset due to some injury or incident, 
such as noise exposure, in service.  In fact, the veteran's 
hearing at discharge from service was noted to be 15/15 
bilaterally by whispered voice testing.

The Board acknowledges the allegation that hearing loss and 
tinnitus are both related to ear problems noted in service.  
The private medical opinions, as discussed above, are largely 
conclusory, and of limited persuasive value.  Dr. D.S.B. 
merely said, "complaints of tinnitus, although mostly 
sensorineural, may also be related to his middle ear 
problems."  He basically states that the possibility of 
active service being the causal factor cannot be ruled out, 
and presents, at best, a generalized, conjectural opinion.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative).  Dr. J.W.C's opinion is even more 
conclusory, and is not persuasive.  The C&P audiologists have 
stated that there is no basis for link hearing loss or 
tinnitus with active service with absolutely no evidence of 
in-service noise exposure.    

Therefore, on balance, the preponderance of the evidence is 
against a conclusion that there is some cause-effect link 
between service and either tinnitus or sensorineural hearing 
loss.  Moreover, with no medical evidence of manifestation of 
either tinnitus or hearing loss to a compensable degree 
within one year after discharge, presumptive service 
connection is also precluded.  

"Loss of Balance" (Meniere's Disease; Labyrinthitis; 
Vertigo)

Finally, as for the "vertigo" issue, claimed at various 
times as Meniere's disease, labyrinthitis, or "loss of 
balance," nothing in the service medical records indicates 
that the veteran had any such problems in service.  The only 
medical evidence specifically as to etiology is that from two 
private doctors (Drs. J.W.C. and D.S.B.), whose opinions are 
largely conclusory and of marginal persuasive value, as 
discussed earlier.  

Also, again, the Board acknowledges the allegation that loss 
of balance is related to ear problems noted in service.  
There is no medical documentation of "loss of balance" 
problems until many decades after discharge.  The Board is 
not a body of medical professionals qualified to determine 
whether vertigo, Meniere's disease, or labyrinthitis, is an 
"organic diseases of the nervous system" for which 
presumptive service connection principles apply; nonetheless, 
given that this claim is based upon the allegation that the 
claimed hearing loss and tinnitus (for which the presumption 
does apply) and loss of balance are related, the Board notes 
the lack of evidence of vertigo within one year after 
discharge for completeness of analysis on this issue. 



III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In numerous letters 
to the veteran between 2002 and 2004 (see six letters dated 
in May and July 2002, and January, March, April, and June 
2004), the RO advised the veteran of VA's VCAA duties to 
notify and assist, the veteran's and VA's respective 
responsibilities in claim development, the criteria for 
establishing service connection, and what evidence is needed 
on a service connection claim.  These letters served as 
periodic reminders on what evidence has been obtained and 
considered to date, and why the claim remains denied.

Further, through the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC), the veteran was 
advised of what evidence is needed to prove the claim, what 
evidence and information are of record, and what additional 
evidence is needed.  It also is noted that, through the SOC 
and SSOC, the veteran was given notice of specific regulatory 
criteria pertaining to the duty to assist (38 C.F.R. 
§ 3.159), which, among other things, explains that he could 
send any evidence in his possession pertaining to the claim.   
        
The Board acknowledges that VCAA notice was accomplished 
after the issuance of the rating decisions from which this 
appeal arises and, arguably, through a combination of 
letters, SOC, and SSOC, and not with a single pre-AOJ 
decision notice.  These concerns constitute, at most, a 
technical defect that posed no prejudice to the veteran.  
During the appeal period, VA gave the veteran appropriate 
notice of VCAA requirements and the status of his claim 
through numerous letters, and he had ample opportunity during 
this period to provide additional relevant evidence or to ask 
VA for assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence at a hearing, and 
exercised this right, albeit only at the RO level.  The Board 
also reviewed this claim in January 2004, and resolved the 
claim as to all four issues by reopening the claim and 
remanding it for further development, notably, a C&P medical 
examination.  The Board's remand directives appear to have 
been completed, and the Board's favorable decision in early 
2004 is indicative of sufficient evidentiary development up 
to that point to result in such a disposition.  It also is 
noted that neither the veteran nor his representative has 
argued that the current record is deficient with respect to 
evidence relevant to the claim due specifically to a VCAA 
notice defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Pelegrini Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided during the 
appeal period, as set forth above.  The record is not 
incomplete due to VA action or inaction with respect to VCAA 
notification.  

Moreover, the Board acknowledges that, in January 2005, the 
veteran submitted written statements and a copy of a 
pictograph of the July 2004 C&P examination audiology test 
results.  The statements are either duplicative of those sent 
previously or are not directly relevant to the issue of 
service connection, and the pictograph is a graphic 
representation of test results explained in text form in the 
C&P examination report.  Thus, while these items were 
received by the Board without a specific waiver of the 
veteran's right to an initial review of these items by the 
RO, and thus are not included in the SSOC, the Board finds 
that there is no prejudice to the veteran by not having 
remanded the matter solely to have these items included in 
another SSOC.  Rather, such a remand likely would have 
resulted in needless delay of adjudication of the claim 
without benefit to the veteran. 
 
As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
post-service private and VA medical evidence, and the 
veteran's written statements and other layperson statements 
in support of the claim, and associated them with the claims 
folder.  The veteran was afforded an appropriate VA C&P 
medical examination.  He was given an opportunity to 
personally provide testimonial evidence, and exercised this 
right at the RO level.  Nothing in the record indicates that 
the veteran had identified relevant records for which he 
wanted VA's help in obtaining to which the VA failed to 
respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral tympanic membrane 
scarring/perforation, bilateral sensorineural hearing loss, 
bilateral tinnitus, and Meniere's disease and labyrinthitis, 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


